MEMORANDUM **
Ramon Gonsalez-Reyes appeals from the 144-month sentence imposed following his guilty-plea conviction for possession of methamphetamine with intent to distribute, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Gonsalez-Reyes contends that his sentence is unreasonable because the district court placed undue emphasis on the nature and circumstance of his offense and failed to adequately consider other 18 U.S.C. § 3553(a) factors, including the need to avoid sentencing disparities under § 3553(a)(6). The record, however, shows that the district court considered and properly applied the factors in imposing a below-the-Guidelines sentence. See 18 U.S.C. §§ 3553(a)(1) & (a)(2); United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006) (noting that the requirement to consider the § 3553(a) factors “does not necessitate a specific articulation of each factor separately, but rather a showing that the district court considered the statutorily-designated factors in imposing a sentence.”).
*644Gonsalez-Reyes also contends that the district court failed to consider his lack of a prior criminal history. We disagree. The district specifically discussed and commended Gonsalez-Reyes for his lack of a prior criminal history. See id.
Gonsalez-Reyes further contends that the district court did not adequately explain the reasons for the sentence. This is belied by the record. See id.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.